Title: From John Adams to François Adriaan Van der Kemp, 7 March 1823
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy March 7th ’23 1823

In one of your letters if I remember right, you expressed a desire to see my letters to Mr. Calkoen, the history of those letters is this. At a dinner with a large company I met with that learned, civilian who came to me and seated himself by my side and expressed an ardent curiosity to converse with me upon the subject of the American war he asked me many questions in French in which language he was very imperfect he had no English and I had little no Dutch: I was about as clumsy in French as he was, however he asked me many questions, to wh’ I gave him prompt answers. Some of the gentlemen present who understood the language better help’d us a little to interpret: but at the conclusion of the conversation I s’d to him I feared I had not fully understood his questions and not clearly expressed my answers: but if he w’d do me the honor to commit his questions to  writing I would give him the answers in writing. Accordingly in a very short time I received from him twenty six questions in Dutch. Mr. Le Roy (now I presume one of the most oppulent merchants in New York: was then a young gentleman very amiable, very intelligent, always very friendly to me, as was his Aunt Mad. Chabanelle and all her family. Mr. Le Roy—offered to translate them for me into English—and he did so in a very correct and literal sense. I immediately commenced writing answers, & I wrote him twenty six letters one letter every day. Mr Calkoen acknowledged that I had comprehended his questions & given him perfectly intelligible answers—Mr Calkoen composed out of those letters a dissertation upon the question whether the Americans would maintain their independence or not: he composed a comparison between the Dutch Revolution & the American and concluded by this observation as it was a miracle that the Dutch revolution succeeded it would be in his opinion a greater miracle still if the Americans did not. This composition he read to a society of Men of letters who met periodically at Amsterdam and it consequently became a subject of  much conversation in the City.—But these letters had much less effect in opening the eyes of the Dutch nation than two other measures; I had received from London two large pamphlets—one from Gen. Burgoyne an apology for his conduct & ill success in America; another from Gen. Howe containing his justification of his Conduct in America and his want of success.—Both these works represented the British cause in America, as more forlon and desperate than even I had done in my letters to Mr. Calkoen; I imployed Cerisier to get these translated into French and he had it done in so short a time as amazed me. I had a large edition of them printed and scattered as many of them as I could and they were scattered by others and were read by every body who had given an attention to the War, and produced a general conviction that the game was up with England—When you have keep this pamphlet as long as you please, and read it as much as you please return it to me, as I have no other copy—
I am your friend and humble Servant, est olim.
John Adams—